                             Case 4:20-mj-07209-N/A-DTF Document 1 Filed 03/09/20 Page 1 of 1
    i
        «;/t
         ~--~-------------------~-------------~
                                                    CRJMINAL COMPLAINT
/        '        Uni~ed States District Court                          DISTRICT of ARIZONA
                                      United States of America                          DOCKETNO.
                                                   V.
                                     Mark Anthony Ciccariella                           MAGISTRATE'S CASE NO.
                                     DOB: 1975; United States


                          I Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A)(ii) and 1324(a)(l)(B)(i)
                          I
             COMPUAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
             On or aBout March 7, 2020, in the District of Arizona, Mark Anthony Ciccariella, knowing or in reckless
             disregar~ that certa,in alien, namely Jimbiao Uin, had come to, entered, and rema:foed in the United States in
             violatiori of law, did transport and move said alien within the United States by means of transportation and
             otherwiJe, in furtherance of such violation of law and did so for the purpose of private financial gain; in
             violatiori of Title 8, United States Code, Sections 1324(a)(l)(A)(ii) and 1324(a)(l)(B)(i).
                          I                                                                                 .

                          I
                          I

             BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:                                    ,              ,
             On or a~out March 7, 2020, in the District of Arizona (Lukeville), United States Border Patrol Agents (BP A)
             saw a suspected illegal alien emerge from an abandoned trailer inside the Gringo Pass RV Patk and get into
             a 1997 I~uzu Troop.er. The BPA followed the vehicle to the checkpoint when it suddenly stopped in the middle
             of the highway. The passenger side door opened and the BPA saw a single person run to the east and the
             vehicle :continued to travel northbound. The BPA arrested the subject who ran from the vehicle and
             determined he was in the U.S. illegally. Another BPA stopped the vehicle and identified the driver Mark
             Anthon} Ciccariella, a U.S. Citizen.

             Materia~ witness Jimbiao Lin said he had arranged to. be smuggled into the UnitecVStates for money. He said
             he cross,bd the border with a foot guide. They walked a short distance and waited there until a car arrived.
                      I

             The guide then pointed at the car and he got in the backseat.
                      I                  ,
                      I
             In a post-Miranda statement, Ciccariella said he was asked by an unknown individuals to pick up someone
             who wasI stranded. He agreed to do this job to earn money to pay his rent and bills. He was instructed to go
             to Lukeville, AZ where a man got into his vehicle. He attempted to talk to. the man but the man would not
             respondlto him. After driving five to six minutes, he did not feel right about the situation, and he asked the
             man to get out. He said he had to push the man for him to exit his vehicle.
                      I          ·                                                          I
                      I
                      I
                      I
             MATERIAL WITNESSES IN RELATION TO THE CHARGE: Jimbiao Lin
                      !
             Detentiop. Requested       .                                               S I 7 ° F COMPLAINANT
                 · Being
                      I
                          duly sworn,  I  declare that the foregoing is
                   true and correct to the best of my knowledge.
             AUTHORIZED13Y: AUSA JAA/ri}A-J.-                                           OFFICIAL TITLE
                      !                            \:;:-.~,~--------
                                                                                        Border Patrol Ai:rent
                Swotji to before me and subscribed in my presence.
             SIGNAlfURE~GISTRA~;E JUD~1)                                                DATE
               _    I    t ~ r=~- N.u u O ()   Q
                                                                                        March 9. 2020
               1) Sde Federal rules of Criminal Procedure Rules 3 and 54
                      I
